277 S.W.3d 340 (2009)
STATE of Missouri, Respondent,
v.
David G. SCHMUTZ, Appellant.
No. WD 68731.
Missouri Court of Appeals, Western District.
February 17, 2009.
Craig A. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, Daniel N. McPherson, Jefferson City, MO, for respondent.
Before DIV II: SMART, P.J., HARDWICK and WELSH, JJ.

ORDER
PER CURIAM.
David Schmutz appeals from his convictions for first-degree domestic assault and armed criminal action. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the convictions. Rule 30.25(b).